UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-130470 AccellentInc. (Exact name of registrant as specified in its charter) Maryland 84-1507827 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 100
